788 So. 2d 1199 (2001)
STATE ex rel. Clifford TURNER
v.
STATE of Louisiana.
No. 2000-KH-2034.
Supreme Court of Louisiana.
April 12, 2001.
*1200 Writ granted in part; otherwise denied. Because R.S. 40:967(B)(4)(b) allows and requires a prohibition on parole only for "the first five years" of the sentence, relator's sentence is amended to change the prohibition on parole for the entire 15-year term to a prohibition for only five years. See State v. Gardner, 99-2040 (La.12/17/99), 750 So. 2d 994; State v. Malone, 31,726, p. 4 (La.App. 2d Cir. 1/20/99), 728 So. 2d 500, 503; State v. Hunter, 33,066, p. 11 (La.App. 2d Cir. 9/27/00), 768 So. 2d 687, 694. The district court is directed to make an entry in the minutes reflecting this change. In all other respects, the application is denied.